DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-20, and 46-50 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without clarification of whether applying heat transforms a substantial portion of the abraded area or if the transforming is a separate step from applying heat as recited in Claims 1 and 20, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Further, Claims 2-3, 5-19, and 46-50 as dependent on Claims 1 and 20 are also rejected under 35 U.S.C. 112(a) by virtue of their dependence on Claims 1 and 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-20, and 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “significant contact-caused stresses” in Claim 1 and 20 is a relative term which renders the claim indefinite. The term “significant contact-caused stresses” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further, Claims 2-3, 5-19, and 46-50 as dependent on Claims 1 and 20 are also rejected under 35 U.S.C. 112(b) by virtue of their dependence on Claims 1 and 20.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-11, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Gleba (US Pat. 2259883) in view of Ware (US Pat. 2241685), Zimmermann (US Pat. 6811524), and Langdon (US Pat. 2425332).
Regarding Claim 1, Gleba teaches a method for reconditioning a rollable wheel (Col. 1, Line 1-10), comprising:
coupling a wheel to a reconditioning system (Col. 1, Line 49-Col. 2, Line 8), the wheel intended for rolling contact with a ground-based performance surface (Col. 1, Lines 1-10- roller skates roll on the ground) having an outer surface including an abraded area, the abraded area having a first average surface roughness (Col. 1, Lines 1-10- describing the worn wheels of the roller skate), the reconditioning system configured to allow manual placement and manual removal of the polymeric wheel by a user ((Col. 1, Line 49-Col. 2, Line 8- coupling the skate; Col. 2, Lines 35-43- removing the skate); and 
reconditioning the wheel while avoiding significant contact-caused stresses on the abraded area of the outer surface (Col. 2, Lines 9-30- the grinder is adjustable to control the grinding pressure) such that a substantial portion of the abraded area is transformed to have a second average surface roughness, the second average surface roughness less than the first average surface roughness (Col. 2, Lines 9-30).

Gleba does not appear to explicitly teach the wheel is polymeric, the reconditioning system comprising a rotator and one or more heaters or applying heat in a non-contact manner to the abraded area of the outer surface with the one or more heater of the reconditioning system while rotating the wheel with the rotator.

In the same of field of roller skates, Ware teaches an alternative roller skate wheel (Col. 1, Lines 3-45) wherein the wheel is made from polymer material (resilient plastic or rubber) (Col. 1, Lines 18-25 and Lines 62-65) in order to frictionally engage a skating floor without damaging the surface thereon (Col. 1, Lines 38-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of Gleba to include polymeric wheels as taught by Ware with reasonable expectation of success to frictionally engage a skating floor without damaging the surface thereon (Col. 1, Lines 38-44).

Zimmermann teaches an alternate method for reconditioning a one or more rollable wheels (Abstract) wherein heat is applied in a non-contact manner to the abraded area of the outer surface with one or more heater of the reconditioning system, such that an average surface roughness of the abraded area is reduced (Col. 8, Lines 30-35- heating of the covering layer causes markings 6-8 to become filled in smoothing the surface of the covering layer) in order to smooth the surface of the wheel (Col. 8, Lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gleba and Ware to substitute grinding the wheels for reconditioning polymeric wheels by applying heat in a non-contact manner as taught by Zimmermann with reasonable expectation of success to smooth the surface of the wheel (Col. 8, Lines 30-35).

Langdon teaches an alternative method for resurfacing (reconditioning) a wheel wherein the wheel is rotated with a rotator of the reconditioning system while applying the heat to the abraded area (Figure- rollers 12 and 12a; Col. 2, Lines 13-40- rollers 12 and 12a support and rotate the tire while applying heat to the tire) in order to support and rotate the wheel (Col. 2, Lines 13-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gleba, Ware, and Zimmermann to include rotating the polymeric wheel with a rotator of the reconditioning system while applying the heat to the abraded area as taught by Langdon with reasonable expectation of success to support and rotate the wheel (Col. 2, Lines 13-40) to fix the entire circumference.

In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding Claims 2 and 3, Zimmermann further teaches heating the roll sufficiently to eliminate markings and achieve a completely smooth surface (Col. 8, Lines 30-52) thus meeting the instant limitations of the second average surface roughness is less than 50% or 25% of the first average surface roughness.

Regarding Claim 5, Langdon further teaches the rotator comprises a disk having an outer perimeter, the outer perimeter configured to engage the outer surface of the polymeric wheel (Figure- rollers 12 and 12a having an outer perimeter which engages the surface of the wheel) such that rotation of the disk in a first rotational direction causes rotation of the polymeric wheel in a second rotational direction, the second rotational direction opposite the first rotational direction (Figure- in order to rotate the wheel, rollers 12 and 12a rotate in the opposite direction of the wheel).

Regarding Claim 8, Langdon further teaches the rotator comprises a motor (Col 2., Lines 15-18- Rollers 12 and 12a may be employed for rotating the tire, pursuant to which they may be provided with any suitable motivating means for manual or power drive rotation).

Regarding Claim 9, Zimmermann further teaches the application of heat is initiated at an initiation time (Col. 8, Lines 15-30- the roll is heated to remove markings), and
further comprising: terminating or significantly reducing the application of heat at a termination time (Col. 8, Lines 25-45- the roll is cooled after the heating process), wherein the polymeric wheel is rotated by the rotator between the initiation time and the termination time (Col. 8, Lines 25-45- the roll is rotated during the heating process).

Regarding Claims 10 and 11, Zimmermann further teaches cooling the polymeric wheel, wherein the cooling of the polymeric wheel is performed after the application of heat to the polymeric wheel (Col. 8, Lines 25-45- the roll is cooled after the heating process).

Regarding Claim 47, Gleba, Ware, and Zimmermann do not appear to explicitly teach the reconditioning system further comprises a rotator.
However, Langdon teaches an alternative method for resurfacing (reconditioning) a wheel wherein the wheel is rotated with a rotator of the reconditioning system while applying the heat to the abraded area (Figure- rollers 12 and 12a; Col. 2, Lines 13-40- rollers 12 and 12a support and rotate the tire while applying heat to the tire) in order to support and rotate the wheel (Col. 2, Lines 13-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zimmermann to include rotating the polymeric wheel with a rotator of the reconditioning system while applying the heat to the abraded area as taught by Langdon with reasonable expectation of success to support and rotate the wheel (Col. 2, Lines 13-40) to fix the entire circumference.

Regarding Claim 48, Langdon further teaches the rotator comprises a motor (Col 2., Lines 15-18- Rollers 12 and 12a may be employed for rotating the tire, pursuant to which they may be provided with any suitable motivating means for manual or power drive rotation).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gleba (US Pat. 2259883) in view of Ware (US Pat. 2241685), Zimmermann (US Pat. 6811524), Langdon (US Pat. 2425332), and Nakase et al (PGPub 2006/0086720). 
Regarding Claim 6, Gleba, Ware, Zimmermann and Langdon do not appear to explicitly teach the outer perimeter of the disk comprises an elastomer.  
However, Nakase teaches an alternative heated roller operation (Abstract; [0037]-[0039]) wherein the outer perimeter of the driving roller (Fig. 4- fixation roller 8) comprises an elastomer ([0037]- a surface layer of a fluorine-containing resin) in order to improve surface releasability [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Gleba, Ware, Zimmermann, and Langdon to include the outer perimeter of the disk comprising an elastomer as taught by Nakase with reasonable expectation of success to improve surface releasability [0037].

Regarding Claim 7, Zimmermann and Langdon do not appear to explicitly teach the outer perimeter of the disk is defined by a resilient ring carried on a rigid base of the disk.  
However, Nakase teaches an alternative heated roller operation (Abstract; [0037]-[0039]) wherein the outer perimeter of the driving roller (Fig. 4- fixation roller 8) is defined by a resilient ring carried on a rigid base of the disk ([0037]- a surface layer of a fluorine-containing resin (resilient ring) is carried on an iron core) in order to improve surface releasability [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Zimmermann and Langdon to include the outer perimeter of the disk comprising a resilient ring carried on a rigid base of the disk as taught by Nakase with reasonable expectation of success to improve surface releasability [0037].

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable Gleba (US Pat. 2259883) in view of Ware (US Pat. 2241685), Zimmermann (US Pat. 6811524), Langdon (US Pat. 2425332), and Tanaka (PGPub 2017/0192387).
Regarding Claim 12, Gleba, Ware, Zimmermann, and Langdon do not appear to explicitly teach the cooling of the polymeric wheel is at least partially executed by a fan of the reconditioning system.  
However, Tanaka teaches a method of cooling a system (Abstract) wherein a cooling fan is used [0038]-[0042] in order to carry out forced cooling [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gleba, Ware, Zimmermann, and Langdon to include a fan to cool the system as taught by Tanaka with reasonable expectation of success to carry out forced cooling [0041].
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding Claims 13 and 14, Tanaka further teaches the cooling of the polymeric wheel is at least partially executed by forced fluid/air convection [0038]-[0042].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gleba (US Pat. 2259883) in view of Ware (US Pat. 2241685), Zimmermann (US Pat. 6811524), Langdon (US Pat. 2425332), and Geiss et al (DE102013223461 with references to the machine English translation provided herewith).
Regarding Claim 15, Zimmermann teaches the roll is cooled after the heating process (Col. 8, Lines 25-45) but does not appear to explicitly teach removing excess heat at or adjacent the polymeric wheel with one or more heat sinks of the reconditioning system. 
However, Geiss teaches an alternative cooling method (Abstract) wherein a heat sink is utilized (Abstract) in order to maximize cooling capacity [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gleba, Ware, Zimmermann, and Langdon to include a heat sink to cool the system as taught by Tanaka with reasonable expectation of success to maximize cooling capacity [0009].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gleba (US Pat. 2259883) in view of Ware (US Pat. 2241685), Zimmermann (US Pat. 6811524), Langdon (US Pat. 2425332), and Kang (KR200271530 with references to the machine English translation provided herewith).
Regarding Claims 16 and 17, Zimmermann teaches heating the roll (Col. 8, Lines 30-35) but is silent as to the one or more heater comprising one or more infrared heaters coupled to a reflector.
However, Kang teaches an alternative heating method (Abstract) wherein an infrared heater is coupled to a reflector (Abstract) in order to direct heat across a wider area [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gleba, Ware, Zimmermann, and Langdon to include one or more infrared heaters coupled to a reflector as taught by Kang with reasonable expectation of success to direct heat across a wider area [0034].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable Gleba (US Pat. 2259883) in view of Ware (US Pat. 2241685), Zimmermann (US Pat. 6811524), Langdon (US Pat. 2425332), and Chesnut et al (PGPub 2003/0049377).
Regarding Claims 18 and 19, Gleba, Ware, Zimmermann and Langdon do not appear to explicitly teach measuring a temperature on the surface of the polymeric wheel with an infrared sensor of the reconditioning system.  
However, Chesnut teaches an alternative method utilizing rollers (Abstract) wherein the temperature of the roller is measured with an infrared sensor [0030] in order to regulate the heater and control the temperature of the roller [0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gleba, Ware, Zimmermann, and Langdon to include measuring a temperature on the surface of the polymeric wheel with an infrared sensor of the reconditioning system as taught by Chesnut with reasonable expectation of success to regulate the heater and control the temperature of the roller [0061].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gleba (US Pat. 2259883) in view of Ware (US Pat. 2241685) and Zimmermann (US Pat. 6811524).
Regarding Claim 20, Gleba teaches a method for reconditioning one or more rollable wheels of a roller skate (Col. 1, Line 1-10), comprising:
obtaining a skate (Fig. 1- skate plate 26 and wheels 25) comprising a foot attachment portion (Fig. 1- skate plate 26) having one or more wheels coupled thereto and rotatable thereon (Fig. 1- wheels 25); at least one of the one or more wheels having an outer surface including an abraded area (Col. 1, Line 1-10); 
coupling the skate to a reconditioning system (Col. 1, Line 49-Col. 2, Line 8); 
reconditioning the wheels such that an average surface roughness of the abraded area is reduced (Col. 2, Lines 9-30) while avoiding significant contact-caused stresses on the abraded area of the outer surface (Col. 2, Lines 9-30- the grinder is adjustable to control the grinding pressure); and
removing the skate from the reconditioning system (Col. 2, Lines 35-43).
Gleba does not appear to explicitly teach a roller skate with polymeric wheels or applying heat to the abraded area of the outer surface with one or more heater of the reconditioning system while rotating the at least one of the one or more polymeric wheels, such that an average surface roughness of the abraded area is reduced.

In the same of field of roller skates, Ware teaches an alternative roller skate wheel (Col. 1, Lines 3-45) wherein the wheel is made from polymer material (resilient plastic or rubber) (Col. 1, Lines 18-25 and Lines 62-65) in order to frictionally engage a skating floor without damaging the surface thereon (Col. 1, Lines 38-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skate of Gleba to include polymeric wheels as taught by Ware with reasonable expectation of success to frictionally engage a skating floor without damaging the surface thereon (Col. 1, Lines 38-44).

Gleba and Ware do not appear to explicitly teach applying heat to the abraded area of the outer surface with one or more heater of the reconditioning system while rotating the at least one of the one or more polymeric wheels, such that an average surface roughness of the abraded area is reduced.
Zimmermann teaches an alternate method for reconditioning a one or more rollable wheels (Abstract) wherein heat is applied in a non-contact manner to the abraded area of the outer surface with one or more heater of the reconditioning system, such that an average surface roughness of the abraded area is reduced (Col. 8, Lines 30-35- heating of the covering layer causes markings 6-8 to become filled in smoothing the surface of the covering layer) in order to smooth the surface of the wheel (Col. 8, Lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gleba and Ware to substitute grinding the wheels for reconditioning polymeric wheels by applying heat in a non-contact manner as taught by Zimmermann with reasonable expectation of success to smooth the surface of the wheel (Col. 8, Lines 30-35).
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding Claim 46, Gleba further teaches the skate is obtained from an owner or guardian of the skate (Fig. 1- skate plate 26 and wheels 25; Col. 1, Line 49-Col. 2, Line 8- the skate is obtained and mounted), and further comprising: returning the skate to the owner or guardian of the skate (Col. 2, Lines 35-43- the skate is reconditioned and returned).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Gleba (US Pat. 2259883) in view of Ware (US Pat. 2241685), Zimmermann (US Pat. 6811524) and Raza et al (US Pat. 5567019).
Regarding Claim 49, Gleba, Ware and Zimmermann do not appear to explicitly teach the at least one of the one or more polymeric wheels comprises polyurethane.
In the same field of roller skates, Raza teaches an alternative wheel composition (Abstract) wherein the wheel is formed of polyurethane (Abstract) in order to provide an improved skate wheel with a high dimensional stability, low rolling resistance, a low loss of resilience under repetitive loading and durability (Col. 1, Lines 47-51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gleba, Ware, and Zimmermann to include a polyurethane wheel as taught by Raza with reasonable expectation of success to provide an improved skate wheel with a high dimensional stability, low rolling resistance, a low loss of resilience under repetitive loading and durability (Col. 1, Lines 47-51).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Gleba (US Pat. 2259883) in view of Ware (US Pat. 2241685), Zimmermann (US Pat. 6811524), Langdon (US Pat. 2425332) and Raza et al (US Pat. 5567019).
Regarding Claim 50, Zimmermann further teaches the wheel comprises at least one thermoplastic and at least one thermosetting plastic (Abstract; polyurethane can be thermoplastic or thermosetting).
In the same field of roller skates, Raza teaches an alternative wheel composition (Abstract) wherein the wheel is formed of polyurethane (Abstract) in order to provide an improved skate wheel with a high dimensional stability, low rolling resistance, a low loss of resilience under repetitive loading and durability (Col. 1, Lines 47-51)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gleba, Ware, Zimmermann, and Langdon to include a polyurethane wheel as taught by Raza with reasonable expectation of success to provide an improved skate wheel with a high dimensional stability, low rolling resistance, a low loss of resilience under repetitive loading and durability (Col. 1, Lines 47-51).
Response to Arguments
Applicant’s arguments, filed September 12, 2022, with respect to the rejection in view of Zimmermann and Langdon have been fully considered and are persuasive as Zimmermann does not fairly teach or suggest the manual placement and removal of the polymeric wheel by a user or the polymeric wheel intended for rolling contact with a ground-based performance surface.  The rejection in view of Zimmermann and Langdon has been withdrawn. 

Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive.
Applicant argues that Gleba fails to teach or suggest applying heat in a non-contact manner.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes Zimmermann is relied upon to teach applying heat in a non-contact manner (Col. 8, Lines 30-35- heating of the covering layer causes markings 6-8 to become filled in smoothing the surface of the covering layer) in order to smooth the surface of the wheel (Col. 8, Lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gleba and Ware to substitute grinding the wheels for reconditioning polymeric wheels by applying heat in a non-contact manner as taught by Zimmermann with reasonable expectation of success to smooth the surface of the wheel (Col. 8, Lines 30-35).

Applicant further argues the cited references fail to teach or suggest avoiding significant contact-caused stressed on the abraded area of the outer surface.
Examiner notes it is unclear what degree of significant contact-caused stressed would be significant as the specification discusses protecting against large stresses which could damage the wheel (see [0026] of the instant specification).  As none of the references teach imparting such stress that the wheel or roller is damaged, the instant limitation is met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        11/4/22

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748